NEWS RELEASE FOR IMMEDIATE RELEASE CONTACT: Chris Mathis (512) 434-3766 TEMPLE-INLAND INC. REPORTS FOURTH QUARTER AND FULL YEAR 2010 RESULTS AUSTIN, TEXAS, February 8, 2011Temple-Inland Inc. today reported net income in 2010 of $168 million, or $1.52 per diluted share, compared with net income of $206 million, or $1.89 per diluted share, in 2009. Excluding special items, net income in 2010 was $100 million, or $0.90 per diluted share, compared with $78 million, or $0.70 per diluted share, in 2009. Year Net income per diluted share, as reported Adjustment for special items Net income per diluted share, excluding special items Doyle R. Simons, chairman and chief executive officer of Temple-Inland Inc., said, “We had an outstanding year as we delivered strong operating results and cash flow from operations in 2010. Our consolidated return on investment was 8.2%, up from 7.0% in 2009. “In Corrugated Packaging, we posted operating income of $333 million and generated a return on investment of 16.5%, matching our record 16.5% ROI in 2009. 2010 is the fifth consecutive year that we have earned returns in excess of our cost of capital in this business. We completed Box Plant Transformation I at the first of the year and announced Box Plant Transformation II, which will further drive down the cost structure of our box plant system by an additional $100 million by 2013. We realized $20 million of cost savings in 2010 from Box Plant Transformation I and II. 4 “In Building Products, despite housing markets that remained at depressed levels, we generated $22 million in EBITDA in 2010, an increase of $5 million compared with 2009. We continue to benefit from our low cost facilities, favorable geographic footprint and mix of products. “As we enter 2011, the economy appears to be re-accelerating, corrugated packaging fundamentals are solid, Box Plant Transformation II is on schedule and we are poised to capitalize on a recovery in housing. We are positioned to continue to generate returns well above our cost of capital in Corrugated Packaging. In Building Products, we remain focused on generating cash and returning to profitability. "Last week, we increased our dividend 18% to an annual rate of $0.52 per share, reflecting confidence in our ability to continue to generate cash flow and our commitment to return cash to shareholders. This increase follows a 10% increase in our dividend in 2010.” Special items for 2010 after tax were $68 million, or $0.62 per diluted share, including: (i) a tax benefit of $83 million, or $0.75 per diluted share, related to the cellulosic biofuel producer credit; (ii) a charge of $18 million, or $0.16 per diluted share, primarily related to box plant transformation; and (iii) a net benefit of $3 million, or $0.03 per diluted share, principally related to alternative fuel mixture tax credits. Fourth quarter 2010 net income was $27 million, or $0.24 per diluted share, compared with fourth quarter 2009 net income of $38 million, or $0.34 per diluted share, and third quarter 2010 net income of $125 million, or $1.13 per diluted share. Excluding special items, net income in fourth quarter 2010 was $35 million, or $0.31 per diluted share compared with a net loss of $0.07 per diluted share in fourth quarter 2009 and net income of $0.41 per diluted share in third quarter 2010. Fourth quarter 2010 net income and net income excluding special items include an income tax benefit of $0.05 per diluted share primarily related to the expected utilization of state net operating loss carry-forwards previously reserved. Fourth Quarter Third Quarter Net income per diluted share, as reported Adjustment for special items Net income (loss) per share, excluding special items Special items for fourth quarter 2010 after tax were $8 million, or $0.07 per diluted share, including: (i) a charge of $7 million, or $0.06 per diluted share, primarily related to box plant transformation; and (ii) a charge of $1 million, or $0.01 per diluted share, related to the purchase and retirement of debt. 5 Corrugated Packaging Segment Operating Income 4th Qtr. 4th Qtr. 3rd Qtr. ($ in Millions) Corrugated Packaging operating results were $333 million in 2010. Operating income declined modestly compared with 2009 as higher prices and volumes, the benefit of Box Plant Transformation and lower mill downtime were more than offset by higher input costs. Return on investment was a record 16.5% for the second consecutive year. Operating income of $103 million in fourth quarter 2010 was a fourth quarter record. Return on investment in the quarter was 20.4%. Operating income declined in fourth quarter 2010 compared with third quarter 2010 as lower box and containerboard volumes, higher input costs, seasonally higher converting costs, and higher mill maintenance downtime more than offset higher prices. Building Products Segment Operating Income 4th Qtr. 4th Qtr. 3rd Qtr. ($ in Millions) Building Products operating results improved in 2010 compared with 2009 primarily due to higher lumber prices and improved volumes for all products that were partially offset by higher input costs and lower gypsum pricing. Operating results declined in fourth quarter 2010 compared with third quarter 2010 due to lower gypsum prices and lower gypsum and lumber volumes. Temple-Inland will host a conference call on February 8, 2011, at 9:30 am Eastern Time to discuss results of fourth quarter and full year 2010. To access the conference call, listeners calling from the United States and Canada should dial 1-866-394-6665 at least 15 minutes prior to the start of the call.The passcode for the conference call is: 35277364.Those wishing to access the call from outside the United States and Canada should dial 1-706-634-1667 and use the same passcode as set forth above.Replays of the call will be available for two weeks following completion of the live call and can be accessed at 1-800-642-1687 in the United States and Canada and at 1-706-645-9291 outside the United States and Canada.The passcode for the replay is: 35277364. The conference call may also be accessed through Temple-Inland’s internet site, www.templeinland.com, by clicking on "Investor Relations – Investor Events." Temple-Inland Inc. is a manufacturing company focused on corrugated packaging and building products. The fully integrated corrugated packaging operation consists of 7 mills and 59 converting facilities. The building products operation manufactures a diverse line of building products for new home construction, commercial and repair and remodeling markets. Temple-Inland's address on the World Wide Web is www.templeinland.com. 6 This release contains “forward-looking statements” within the meaning of the federal securities laws. These statements reflect management’s current views with respect to future events and are subject to risk and uncertainties. We note that a variety of factors and uncertainties could cause our actual results to differ significantly from the results discussed in the forward-looking statements. Factors and uncertainties that might cause such differences include, but are not limited to: general economic, market, or business conditions; the opportunities (or lack thereof) that may be presented to us and that we may pursue; fluctuations in costs and expenses including the costs of raw materials, purchased energy, and freight; changes in interest rates; demand for new housing; accuracy of accounting assumptions related to impaired assets, pension and postretirement costs,contingency reserves and income taxes; competitive actions by other companies; changes in laws or regulations; our ability to execute certain strategic and business improvement initiatives; the accuracy of certain judgments and estimates concerning the integration of acquired operations; and other factors, many of which are beyond our control. Except as required by law, we expressly disclaim any obligation to publically revise any forward looking statements contained in this release to reflect the occurrence of events after the date of this release. This release includes non-GAAP financial measures.The required reconciliations to GAAP financial measures are included in this release. 7 TEMPLE-INLAND INC. AND SUBSIDIARIES CONSOLIDATED EARNINGS AND SEGMENT RESULTS (Preliminary and Unaudited) Fourth Quarter For the Year (In millions, except per share) Revenues Corrugated packaging $ Building products Total revenues $ Income Corrugated packaging $ $ 57 $ $ Building products ) Total segment operating income 88 39 Items not included in segments: General and administrative expense ) Share-based and long-term incentive compensation ) Other operating income (expense) (9 ) 67 ) Other non-operating income (expense) (1 ) 1 (1 ) (1 ) Net interest income (expense) on financial assets and nonrecourse financial liabilities of special purpose entities (5 ) (2 ) ) (2 ) Interest expense on debt ) Income before taxes 32 56 Income tax benefit (expense) (5 ) ) 40 ) Net income 27 38 Net income attributable to noncontrolling interestof special purpose entities –– –– –– (1 ) Net income attributable to Temple-Inland Inc. $ 27 $ 38 $ $ Average basic shares outstanding Average diluted shares outstanding Per share information: Basic earnings $ Diluted earnings $ Dividends $ 8 TEMPLE-INLAND INC. AND SUBSIDIARIES SUMMARIZED CONSOLIDATED BALANCE SHEETS (Preliminary and Unaudited) Year-End (In millions) ASSETS Current Assets $ $ Property and Equipment Financial Assets of Special Purpose Entities Goodwill Other Assets TOTAL ASSETS $ $ LIABILITIES Current Liabilities $ $ Long-Term Debt Nonrecourse Financial Liabilities of Special Purpose Entities Deferred Tax Liability Liability for Pension Benefits Liability for Postretirement Benefits Other Long-Term Liabilities TOTAL LIABILITIES SHAREHOLDERS’ EQUITY Temple-Inland Inc. Shareholders’ Equity Noncontrolling Interest of Special Purpose Entities 92 92 TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ 9 TEMPLE-INLAND INC. AND SUBSIDIARIES SUMMARIZED CONSOLIDATED STATEMENTS OF CASH FLOWS (Preliminary and Unaudited) Fourth Quarter For the Year (In millions) CASH PROVIDED BY (USED FOR) OPERATIONS Operations $ 93 $ (a) $ (b) $ (b) Working capital ) 75 )(c) 91 57 CASH PROVIDED BY (USED FOR) INVESTING Capital expenditures ) Other 9 8 11 4 ) CASH PROVIDED BY (USED FOR) FINANCING Cash dividends to shareholders ) Net change in debt 7 ) 6 ) Other 4 13 (6 ) ) (1 ) Effect of exchange rate changes on cash and cash equivalents — 1 1 1 Net decrease in cash and cash equivalents ) (6 ) (8 ) (5 ) Cash and cash equivalents at beginning of period 52 42 36 41 Cash and cash equivalents at end of period $ 28 $ 36 $ 28 $ 36 SUPPLEMENTAL INFORMATION Depreciation and amortization $ 48 $ 49 $ $ (a) Includes $54 million of alternative fuel mixture tax credits, net of related costs and tax payments, in fourth quarter 2009 and $175 million for the year 2009. (b) Includes $30 million of voluntary, discretionary contributions to our defined benefit plan for the year 2010 and 2009. (c) Includes $14 million of alternative fuel mixture tax credits that were accrued at year-end 2009. 10 TEMPLE-INLAND INC. AND SUBSIDIARIES SUMMARIZED CONSOLIDATED STATEMENTS OF CASH FLOWS (Preliminary and Unaudited) Fourth Third Second First Fourth Quarter Quarter Quarter Quarter Quarter (In millions) CASH PROVIDED BY (USED FOR) OPERATIONS Operations $ 93 $ (a) $ 75 (a) $ 52 $ (c) Working capital ) (5 ) 18 )(b) 75 57 93 1 CASH PROVIDED BY (USED FOR) INVESTING Capital expenditures ) Other 9 2 8 (8 ) 8 ) CASH PROVIDED BY (USED FOR) FINANCING Cash dividends to shareholders ) Net change in debt 7 ) ) 54 ) Other 4 — 1 ) 13 (1 ) ) ) 32 ) Effect of exchange rate changes on cash and cash equivalents — — — 1 1 Net increase (decrease) in cash and cash equivalents ) 4 19 (7 ) (6 ) Cash and cash equivalents at beginning of period 52 48 29 36 42 Cash and cash equivalents at end of period $ 28 $ 52 $ 48 $ 29 $ 36 SUPPLEMENTAL INFORMATION Depreciation and amortization $ 48 $ 49 $ 48 $ 48 $ 49 (a) Includes $15 million of voluntary, discretionary contributions to our defined benefit plan in third and second quarter 2010. (b) Includes $14 million of alternative fuel mixture tax credits that were accrued at year-end 2009. (c) Includes $54 million of alternative fuel mixture tax credits, net of related costs and tax payments. 11 TEMPLE-INLAND INC. AND SUBSIDIARIES REVENUES AND UNIT SALES, EXCLUDING JOINT VENTURE OPERATIONS (Preliminary and Unaudited) Fourth Quarter For the Year Revenues (Dollars in millions) Corrugated packaging Corrugated packaging $ Paperboard (a) 48 36 Total corrugated packaging $ Building products Lumber $ 48 $ 42 $ $ Gypsum wallboard 35 32 Particleboard 32 28 Medium density fiberboard 16 15 72 64 Fiberboard 5 5 28 23 Other 10 8 40 31 Total building products $ Unit Sales Corrugated packaging Corrugated packaging, thousands of tons Paperboard, thousands of tons (a) 88 89 Total, thousands of tons Building products Lumber, mbf Gypsum wallboard, msf Particleboard, msf 95 85 Medium density fiberboard, msf 27 28 Fiberboard, msf 25 26 (a) Paperboard includes linerboard, corrugating medium, white-top linerboard, and light-weight gypsum facing paper. 12 TEMPLE-INLAND INC. AND SUBSIDIARIES CALCULATION OF NON-GAAP FINANCIAL MEASURES (Preliminary and Unaudited) Fourth Quarter Third Quarter For the Year NET INCOME EXCLUDING SPECIAL ITEMS (In millions, except per share) Net income in accordance with GAAP $ 27 $ 38 $ $ $ Special items, after-tax: Alternative fuel mixture tax credits, net of costs –– 45 –– 7 Costs and asset impairments primarily related to box plant transformation (7 ) –– (3 ) ) (3 ) Litigation and other – (1 ) Substitution costs – ) Gain (loss) on purchase and retirement of debt (1 ) –– –– (1 ) 9 Tax benefit related to the cellulosic biofuel producer credit –– –– 83 83 –– One-time tax expense due to the impact of Patient Protection and Affordable Care Act on the Medicare Part D retiree drug subsidy program –– –– –– (3 ) –– Total special items, after-tax (8 ) 45 80 68 Net income (loss), excluding special items $ 35 $ (7 ) $ 45 $ $ 78 Net income, per share, in accordance with GAAP $ Special items, after-tax, per share: Alternative fuel mixture tax credits, net of costs –– –– Costs and asset impairments primarily related to box plant transformation ) –– ) ) ) Litigation and other – ) Substitution costs – ) Gain (loss) on purchase and retirement of debt ) –– –– ) Tax benefit related to the cellulosic biofuel producer credit –– –– –– One-time tax expense due to the impact of Patient Protection and Affordable Care Act on the Medicare Part D retiree drug subsidy program –– –– –– ) –– Total special items, after-tax ) Net income (loss), per share, excluding special items $ $ ) $ $ $ Average basic shares outstanding Average diluted shares outstanding Building products EBITDA Segment operating loss determined inaccordance with GAAP $ ) $ ) $ ) $ ) $ ) Depreciation and amortization 10 10 10 41 44 Building products EBITDA $ (5 ) $ (8 ) $ –– $ 22 $ 17 13 TEMPLE-INLAND INC. AND SUBSIDIARIES CALCULATION OF NON-GAAP FINANCIAL MEASURES - CONTINUED (Preliminary and Unaudited) Fourth Quarter For the Year RETURN ON INVESTMENT (In millions) Temple-Inland Return: Segment operating income determined in accordance with U.S. GAAP $ 88 $ $ Items not included in segments: General and administrative expense ) ) ) Share-based and long-term incentive compensation ) ) ) $ 59 $ $ Investment: Beginning of year total assets or segment assets determined in accordance with U.S. GAAP $ $ $ Adjustments: Current liabilities (excluding current portion of long-term debt) Financial assets of special purpose entities ) ) ) Municipal bonds related to capital leases included in other assets ) ) ) $ $ $ ROI, annualized % % % Corrugated Packaging Return: Segment operating income determined in accordance with U.S. GAAP $ $ $ Investment: Beginning of year total assets or segment assets determined in accordance with U.S. GAAP $ $ $ Adjustments: Current liabilities (excluding current portion of long-term debt) $ $ $ ROI, annualized % % % 14
